Cooper, C. J.,
delivered the opinion of the court.
The record of the proceedings before the justice of the peace was sufficient to show that a valid, though informal, judgment had been rendered in favor of the plaintiff. The entry on the docket shows that the plaintiff sued the defendant in assumpsit for eighty-one dollars ; by the summons the defendant was informed of the character of the action and the sum demanded ; he appeared and contested the claim., and the entry of the judgment is that it “ is therefore ordered and considered by the court that plaintiff, Celestine Lad-nier, recover of and from the defendant, Eli Ladnier, the sum as claimed in the above case, together with all costs of suit, for which let execution issue, etc.” Looking to the whole record, it is clearly shown what amount was demanded and intended to be awarded to-the plaintiff, and under the liberal rules which must, from necessity, be applied to judgments of justices of the peace, this judgment must be upheld. Swain v. Gilder, 61 Miss. 667; Elliott v. Morgan, 3 Harrington (Del.) 316.
The first, second, and fourth instructions for the plaintiff are erroneous.
By the first instruction the court told the jury that the “ only ” *373question for its consideration was whether the defendant had fraudulently transferred the property to the garnishee, and that if it so believed the verdict should be for the plaintiff.
The issue thus presented was too narrow, and excluded from the jury all consideration of the presence or absence of good faith in the purchaser, who claimed to have been a purchaser for value, without any participation in or knowledge of the fraud of the seller, if any such fraud existed. If the transfer had been one confessedly voluntary, the instruction would have been appropriate and correct. But if the garnishee was in fact, as he claimed to be, a bona fide purchaser for value, then he was entitled to retain the property, even though the intent of the seller may have been .to put it beyond the reach of creditors.
And. if he accepted the transfer in good faith in extinguishment of a pre-existing debt he was a purchaser for value. O’Hara v. Alexander, 56 Miss. 316 ; Anderson v. Lachs, 59 Miss. 111.
The third and fourth instructions were upon the weight of evidence, and for that reason should not have been given. The facts therein recited are competent evidence to be considered by the jury in determining whether the sale was made with fraudulent intent, but whether these facts and circumstances, if proved, “ indicated ” a fraudulent intent, was a question to be determined by the jury and not by the court. Jennings v. Thomas, 13 S. & M. 617; Fairly v. Fairly, 38 Miss. 280; May & Vaught v. Taylor, 62 Miss. 500; French v. Sale, 63 Miss. 386.

Judgment reversed.